Conviction for murder; punishment, death.
We note in their order appellant's bills of exception. He complains of the refusal of a continuance sought because of his alleged illness and weakness, of such nature as to render him incapable of "coherently following the progress of the trial or of aiding his attorneys in discussion of facts which might be testified to in said cause." This bill of exception is qualified to show, first, that it was a second application, and, second, that it appeared that the night before the call of the case for trial appellant had slashed his arm with a razor blade in an apparent effort to commit suicide; also that the county health officer of Travis county had examined appellant and gave it as his opinion, — as did also the sheriff of the county, — that appellant could go safely to trial. The court further certifies that while the officers assisted appellant into the court house during the first one and a half days of the selection of the jury, he thereafter walked into court without assistance; that he was at all times able to and did confer with his counsel, and by the time the jury was selected he was physically and mentally as able to proceed with the trial as at any time in his life. We think the rule applicable was stated by us in Tysinger v. State, 112 Tex.Crim. Rep., a case in which the accused was brought to courthouse in an ambulance, and lay on a cot during the trial. We held the facts to show no abuse of the discretion of the trial court in directing a trial.
Bill No. 2 complains of the refusal of the court below to exclude from the court room four Texas rangers, the rule having been invoked. This bill is qualified by the statement of the trial court that only one of the four men named was used as a witness, and that this one was the first witness used by the state, and gave his testimony in chief before any other witness testified. We see nothing in this to cause us to believe it an abuse of the discretion confided in the trial court in such matters. *Page 634 
Bill No. 3 complains of the introduction of an alleged confession of appellant. When same was offered, upon suggestion, the jury were retired and the court heard testimony of Mr. McWilliams, to whom the confession was first made, which was later typed and writted out and signed by appellant, which written confession contained the usual statutory warning. Mr. McWilliams swore to having given said warning, and that it was also given by the district attorney, and that the confession was freely and voluntarily made. He was cross-examined at length by appellant's attorneys and went into many details as to his treatment of appellant and those things leading up to and occurring before the making of said written confession. The witness maintained that no promises were made and no threats were indulged, and that the confession was freely and voluntarily made. Appellant testified before the court to the contrary in all these regards. In this situation the trial court properly submitted to the jury the issue as to whether said confession was freely and voluntarily made, same being submitted in a manner acceptable to appellant, who made no objection or exception thereto. We see no error in this. The trial court certifies in his qualification to the bill, that the testimony for the state showed the written confession to have been voluntarily made; also that the statement showed on its face to be of a voluntary character; also that little more than a scintilla of testimony was offered by appellant to the effect that it was not so voluntarily made, but notwithstanding this the court submitted the issue to the jury. The authorities are numerous and in harmony in support of this procedure. See cases cited in section 75, Branch's Annotated P. C.; Morris v. State, 39 Tex.Crim. Rep.; Cortez v. State,43 Tex. Crim. 383; Blocker v. State, 61 Tex.Crim. Rep.; Ruiz v. State, 92 Tex.Crim. Rep.; Bingham v. State,97 Tex. Crim. 594.
In his bill of exception No. 4 appellant seems to set up misconduct of the jury, and the court heard evidence regarding same, which is preserved and set out in the record. Same reflects arguments and statements in the jury room not of such character as to justify any sort of conclusion of misconduct, nor do same call for setting out by us in the opinion.
In what purports to be a fifth bill appellant sets out at length the same grounds urged in bill of exception No. 3. Nothing appears therein to cause us to change our views above expressed.
The facts show that deceased, a negro undertaker, was lured from his place of business in response to a supposed business *Page 635 
call, and thereafter brutally murdered. There is not a pretense of justification if the facts offered by the state were believed by the jury to be true. Appellant did not testify. The testimony offered in his behalf amount to a circumstantial refutation of the matters set out in appellant's confession, and a similar reflection on the voluntary character of said confession. We think the testimony sufficient, and that the jury were warranted in believing the confession freely and voluntarily made, and in assessing the extreme penalty.
The judgment will be affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.